Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claim 1 is currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/GE2017/000002, filed on February 06, 2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GEAP 2016 14154, filed on May 24, 2016.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement filed November 26, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are accepted.

  Specification
The disclosure is objected to because of the following informalities: 
In page 2, line 7, "sliding point rails 8, 9" appears like it should read "sliding switch rails 8, 9" as described in the abstract and the subsequent specification. 
In page 2, line 7, "switch rails 10, 11" appears like it should read "point rails 10, 11" as described in the abstract and the subsequent specification. 
In page 3, line 6, "point rods 22" appears like it should read "point rods 21:
In page 3, line 8, "being radiuses as required" is unclear to the examiner.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Appropriate correction is required.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the 
The unnumbered claim has been renumbered claim 1.
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “switch rails” in line 10. “Sliding switch rails” has been previously recited in claim 1, line 2. For proper antecedent basis, the examiner suggests modifying “switch rails” in line 10 to read “said sliding switch rails”. 
Claim 1 recites “tracks of straight and lateral directions” in line 11. “Rails of basic, straight and lateral tracks” has been previously recited in claim 1, lines 1-2. For proper antecedent basis, the examiner suggests modifying “tracks of straight and lateral directions” in line 11 to read “said tracks of straight and lateral directions”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Durchschlag et al. (US 4,927,102 A, embodiment on Fig. 3) (hereinafter "Durchschlag '102-Fig. 3"), in view of Durchschlag et al. (US 4,982,919 A) (hereinafter "Durchschlag '919") and Durchschlag et al. (4,927,102 A, embodiment on Fig. 4) (hereinafter "Durchschlag '102-Fig. 4).
Regarding claim 1, Durchschlag '102-Fig. 3 teaches (Fig. 3): A track switch that comprises: a pair of points with sliding switch rails (19) that is mounted on a slab track (col. 6, lines 38-41) and connected with rails of basic (19), straight (20, 21) and lateral (20) tracks; rail restrainers (26); a shift mechanism with a drive (25) and an axis (axis of point rod 24); rods (23) that are laid between said sliding switch rails (19) of said points; characterized in that a sliding switch rail of each said point is connected by a unit (5 and 7-10); wherein each said unit comprises a guide (5); a sliding wedge (7) placed in the guide (5) that is capable of moving longitudinally (col. 6, lines 49-54) and rigidly fastened with its both ends to point rods (24); a wedge (10) rigidly fastened to the switch rail (19) that is rested upon said sliding wedge (7); and wherein said sliding wedges (7) are connected to one another by means of point rods (24), the last of the point rods (24) being connected with the axis (axis of point rod 24) of said shift mechanism. 
Durchschlag '102-Fig. 3 does not explicitly teach point rails connected to sliding switch rails of each point by means of units, wherein the guide of the unit is rigidly fastened to the point rail. However, Durchschlag '919 teaches (Fig. 1 and 11): Point rails (6, 7) connected to sliding switch rails (2, 3) of each point by means of units (4, 8, 14-17), wherein each said unit (4, 8, 14-17) providing connection between the point rails (6, 7) and switch rails (2, 3) comprises a guide (8) that is rigidly fastened to the point rail (6, 7) (Durchschlag '919, col. 5, lines 29-34). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Durchschlag '102-Fig. 3 to include the point rails connected to the sliding switch 
The point rail in the instant application is given its broadest reasonable interpretation and has been construed as the metal sections (6, 7) of Durchschlag ‘919. "Supporting and shifting of the wing rails 2 and 3 is effected via supporting rods 4 and 5 extending in the longitudinal direction of the wing rails and being guided, according to the representation of FIG. 1, within guides 8 of metal sections 6 and 7" (Durchschlag ’919, col. 5, lines 14-18; Fig. 11). The metal section (point rail) is therefore rigidly connected to the guides (8), and in rigid connection with a supporting surface (i.e. a slab track), in order to guide the point rod (4) and prevent any relative shifting movement thereof. 
Durchschlag '102-Fig. 3 does not explicitly teach locks that are connected with an axis of the shift mechanism and disposed at a junction of switch rails with straight and lateral tracks for ensuring the locking of the switch rails. However, Durchschlag ‘102-Fig. 4 teaches (Fig. 4):  locks (30-36) that are connected with said axis of said shift mechanism (Durchschlag ‘102-Fig. 4, col. 7, lines 42-46).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Durchschlag '102-Fig. 3 to include the locks to be connected to the axis of the shift mechanism, as taught by Durchschlag '102-Fig. 4, in order to enable the reversal and locking effects of the switch rail, as well as opening the switch rail through the wedge arranged at the other side 
The locking of the switch rail is “effected by the cooperation of the supporting surface 35 facing the rail with an engaging surface 36 provided within the plane of the roller 31” (Durchschlag '102-Fig. 4, col. 7, lines 24-28). Additionally, the "reversal and locking is effected via the thrust supports, and opening of the corresponding tongue rail is effected by the thrust support arranged at the other side of the supporting rod" (Durchschlag '102-Fig. 4, col. 7, lines 42-46). The locks are therefore connected to the axis of the shift mechanism through the thrust support 35 (Durchschlag ‘102-Fig. 4, Fig. 4).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-3737658-A: Teaches a track switch with switch rails (3, 4), rails of basic (10, 11), straight (5, 7), and lateral tracks (6, 8), rail restrainers, shift mechanism with drive and axis (18-27), locks (32, 33), guides (42-45), and sliding wedge (32, 33).
US-5207401-A: Teaches a railroad switch with two switchblade pairs, a spacer separating them, straight and lateral tracks, and inner and outer stops.
US-6616105-B2: Teaches a switch lock for switch tongues with locking pieces for attaching to a stock rail and switch tongue attachment for attaching a switch tongue, wherein the lock is provided with a slide rod connected to a drive. 
US-8608115-B2: Teaches support cleats 7 abutting against point rail web 6 and stock rail 4 so that vibration can be “transmitted into the point rail 6 and be absorbed and damped".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617